       11m
                Case 1:17-cr-00243-SHS Document 555 Filed 05/26/20 Page 1 of 1
                                                                        Louis V. Fasulo, Esq.- NY & NJ
                                                                        Samuel M. Braverman, Esq.- NY & NJ
                                                                        Charles Di Maggio, Esq.- NY & CO




       -
                                                                         www.FBDMLaw.com
                                                                         SBraverman@fbdmlaw.com




FASULO BRAVERMAN & DI MAGGIO, LLP                                  MEMO ENDORSED
   ATTORNEYS AT LAW


     Via electronic filing                                                      May 26, 2020
     Hon. Sidney H. Stein
     United States District Court
     Southern District of New York
     500 Pearl Street, Courtroom 23A
     New York, New York 10007


     Re:     United States v. Daniel Quirk
             17 CR 243 (SHS)


     Dear Judge Stein,

             I represent Mr. Quirk in the above matter. Sentencing currently is scheduled to take place on
     June 8, 2020.

             In order provide Mr. Quick and his family the opportunity to appear in person at sentencing,
     I respectfully request a 30 to 60 day adjournment of this matter. The Government does not object to
     this request.

             Thank you for your consideration.

                                                         Respectfully submitted,

                                                            Isl Samuel Braverman
                                                         Samuel M. Braverman, Esq.
                                                         Fasulo Braverman & Di Maggio, LLP
                                                         225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         Tel. 212-566-6213
                                                         SBraverman@FBDMLaw.com
           The sentencing is adjourned to August 11,
           2020, at 2:30 p.m. Defense submissions are
           due by July 28, the government
           submissions are due by August 4.

           Dated: May 26, 2020
